tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt requested dear a final adverse determination_letter as this is to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons organizations described in sec_501 and exempt under sec_501 a must be both organized and operated exclusively for exempt purposes you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 an organizations will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose you have not established that you have operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours margaret von lienen director eo examinations enclosutes publication department of the treasury internal_revenue_service irs commerce street mc dal dallas tx date date taxpayer_identification_number form_990 tax_year s ended december 20xx-20xx person to contact id number contact numbers phone number fax number manager's name id number manager’s contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f ‘irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_886 a department of the treasury - internal_revenue_service schedule no year period ended explanation of items december 20xx-20xx revocation of sec_501 tax-exemption issue whether the sec_501 tax exempt status of revoked because it is no longer operated exclusively for tax exempt purposes should be facts as a non-profit organization on march 19xx _ was incorporated under the laws of the state of was originally formed as an educational_organization focusing on drug and alcohol prevention their mission statement mentions developing other programs to address areas of need on 19xx an amendment to the articles indicated that the name of the organization was amended to include fa acquired a certificate of authority to do business in the state of in 19xx of authority to operate in _ states that the purpose which it proposes to pursue in conducting its affairs in are to develop gang and drug free living environments and to teach drug free and gang free living on 19xx the charter was amended to include the purpose of providing quality affordable gang-free drug-free housing living and educational environments and opportunities that same year year -_ purchased a unit apartment complex in property operated under the name of the units would be rented to low income tenants for a period of forty years acquired an apartment complex the next this as part of the acquisition application_for certificate guaranteed that percent from the except for the fact that it paid no income_tax operated in a way that was indistinguishable from a multi-unit housing complex that is operated as a for-profit business the unrelated management company included the proper percentage of qualifying low- income these tenants paid market rent either from their own pockets or with the assistance of rent subsidies received from government programs overseeing the complex took measures to ensure that the tenants the former cfo of apartment complex nor did the organization as operated by the former cfo offer any anti-drug programs on the premises the complex was able to generate approximately dollar_figure in rents and cash surpluses approaching dollar_figure did not employ any special measures to deter the use of illegal drugs by residents of the a year in addition the property valued at approximately in 19xx was used as collateral to obtain loans of and in 20xx and 20xx respectively in 20xx the former cfo purchased a truck racing team through at first the team was called the team but later operated as cash surpluses were used to provide operating funds to the race team and race team expenses were deducted as program service expenses on the form_990 the former cfo claimed that the team was used to publicize logos and publicity appearances by a former driver for the team at least dollar_figure operating funds was obtained by the refinancing of the complex thus significantly depleting anti-drug message however this effort was limited to of the cash used to provide team assets in 20xx the former cfo transferred dollar_figure called from the production company was to his personal account to finance the production of a film and the former cfo was the executive producer in 20xx the former cfo began a campaign for political office he claimed to have loaned his campaign dollar_figure but at least dollar_figure reported that it raise only dollar_figure of the funds were transferred froma _ bank account to his personal account his campaign in campaign contributions during that period form 886-a crev department of the treasury - internal_revenue_service page -1- born 886a year period ended department of the treasury - internal_revenue_service explanation of items schedule no december 20xx-20xx the former cfo was removed from office in 20xx the control of the organization was eventually turned over to the present director who transferred the main remaining asset organization a property located in the lienholder which had been used for the nascar team was seized by in approximately 20xx consequently since 20xx to an unrelated c has no remaining assets for the tax years december 20xx 20xx 20xx 20xx and 20xx the organization engaged in no exempt_activities and had no revenue the organization’s status as a non-profit in the state of exhibit has been suspended and has not been re-instated on october 20xx articles of dissolution were sent to the state of corporation the state of organization may be dissolved with the state the organization’s intension is to proceed with these actions requires that delinquent state_income_tax returns be filed and processed before the in an attempt to dissolve the law internal_revenue_code sec_501 provides for tax exemption to organizations operated exclusively sec_1_501_c_3_-1 provides that an organization will be regarded as for charitable purposes operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_2008_9 sec_12 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2008_9 sec_12 government’s position as stated the organization _ performed limited activities for exempt_purpose prior to 20xx and since 20xx no activities for exempt purposes or otherwise have been performed form 886-a ev department of the treasury p by - internal_revenue_service page -2- schedule no form 886a department of the treasury - internal_revenue_service explanation of items year period ended december 20xx-20xx sec_501 requires that the exempt_organization be organized and operated exclusively for religious charitable etc purposes based on the forgoing analysis the government holds that _is no longer operating for exempt purposes taxpayer’s position the taxpayer has expressed an interest in terminating the organization and has attempted to do so with the state of administrative procedures have not allowed the termination to be finalized this report is being forwarded to the organization to allow them to agree to revoke their status as an exempt_organization for federal tax purposes conclusion the organization is no longer exempt under sec_501 effective 20xx effective for the tax_year ending december 20xx and all subsequent years until corporate dissolution the organization should file form_1120 corporate_income_tax returns for any year during which it meets form_1120 filing_requirements records show that for the tax_year 20xx 20xx and 20xx the organization has no income expenses or assets it is recommended that that exempt status of this organization be revoked as of january 20xx form 886-a rev department of the treasury - internal_revenue_service page -3-
